Citation Nr: 0800470	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to August 1965.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Winston-Salem Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 2004, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.  In January 2005, 
the case was remanded for further development.


FINDINGS OF FACT

A low back disability was not manifested in service; low back 
arthritis was not manifested in the first postservice year; 
and a preponderance of the evidence is against a finding that 
the veteran's current low back disability is related to his 
active service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.07, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Pursuant to the January 2005 Board remand, a March 2005 
letter informed the veteran of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The letter advised the 
veteran that he should submit any medical evidence pertinent 
to his claim.  Although complete notice was not provided 
prior to the initial adjudication of the claim, the veteran 
has had ample opportunity to respond and supplement the 
record and to participate in the adjudicatory process after 
all notice was given.  Significantly, the claim was 
readjudicated after all notice was given (See August 2007 
supplemental statement of the case), and the veteran is not 
prejudiced by any notice timing defect.  

A March 2007 letter provided notice regarding disability 
ratings and effective dates of awards.  While the veteran did 
not receive timely notice regarding disability ratings and 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App. 
473 (2006)), the decision below denies service connection; 
neither the rating of a disability nor the effective date of 
an award is a matter for consideration.  The veteran is not 
prejudiced by the timing of such notice.

Regarding VA's duty to assist, the veteran's service medical 
records (SMRs) are unavailable (which will be discussed in 
greater detail below).  He was asked (via the VCAA letter and 
pursuant to the Board remand), to provide additional 
information which would enable VA to help substantiate his 
claim.  He did not respond.  The Court has held that, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  VA treatment records 
have been secured.  Notably, Social Security Administration 
has indicated that the veteran's records are unavailable.  He 
has not identified any pertinent records that remain 
outstanding.  The RO arranged for a VA examination in June 
2007.  VA's duty to assist is met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.	 Factual Background

The veteran's SMRs are unavailable.  In August 1997, he 
submitted a claim seeking service connection for a low back 
disability.  He indicated that he fell on his back in basic 
training.

VA treatment records from August 1996 through August 1997 
show a diagnosis of degenerative joint disease (DJD) of the 
spine.  A March 1997 record notes that the veteran complained 
of low back pain for the last "7-8 months".  VA records 
from September 1999 to May 2002 show treatment for lumbar 
disc disease.  

In a January 2003 statement, the veteran stated that he did 
not seek treatment for the injury to his back while in 
service.  He indicated that almost immediately upon discharge 
he was treated for low back pain; however, as the physician 
who provided the treatment has died, records of such 
treatment were no longer available.

On his March 2003 VA Form 9, the veteran again stated that he 
did not seek medical treatment for his back injury in 
service.  He argues that VA should accept his word that his 
current back disability is related to his military service.

At the November 2004 Travel Board hearing, the veteran 
testified that he did not seek treatment for a back injury 
while on active duty.  
VA records from February 2003 to April 2007 show, i.a., 
treatment for low back pain.  A March 2006 record notes that 
the veteran reported that he was still having back pain due 
to a motor vehicle accident.

On June 2007 VA examination, the veteran reported that he 
sustained a low back injury on active duty.  He reiterated 
that he did not seek medical treatment for such injury, 
although he continued to have back problems throughout his 
military service.  He reported that he was involved in two 
postservice motor vehicle accidents, in which he sustained 
significant back injury.  One was in 2006, and he could not 
remember the date of the other.  X-rays revealed mild DJD of 
the lower lumbar spine.  The diagnoses were mild DJD of the 
lumbar spine and mild osteoarthritis, facet joints, lumbar 
spine.  The examiner opined that the veteran's current low 
back disability was not caused by or a result of his time in 
active service.  He specifically stated:

"There are no service medical records documenting this 
veteran's injury.  The reported injury occurred in basic 
training and the veteran continued in military service 
for [two] years.  There is no service medical record 
documentation of any continued back problem in the 
military.  Documentation in VA CPRS reported minimal 
problems with [his] back until a MVA and then reported 
more problems with his back.  He was asked during the 
exam if he had anymore injuries to his back since the 
initial reported injury and he said he had been involved 
in [two] car accidents in which he hurt his back, one 
was a year ago, and the other he could not remember the 
date.  He reported that he injured a vertebra during one 
of the accidents".

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
arthritis (as a chronic disease) is manifested to a 
compensable degree within one year following discharge from 
active duty, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

As the veteran's SMRs are unavailable VA has a heightened 
duty to assist him in developing his claims.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This duty includes a 
search for alternate source medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The veteran has denied treatment for low back 
disability in service; so there are no alternate source 
service medical records to be sought. 

It is not in dispute that the veteran has a low back 
disability.  However, there is no evidence that such 
disability was manifested in service.  Accordingly, service 
connection for a low back disability on the basis that such 
disability became manifest in service and persisted is not 
warranted.  Furthermore, as there is no evidence that 
arthritis of the lumbar spine was manifested in the first 
postservice year, service connection for such disability on a 
presumptive basis (as a chronic disease) is also not 
warranted.

The veteran may still establish service connection for his 
low back disability by affirmatively showing with competent 
(medical) evidence that his current low back disability is 
related to (was incurred in or aggravated by) his service.  
The record does not include any such evidence.  The only 
competent (medical) evidence in the matter of a nexus between 
the veteran's current back disability and an injury in 
service, the report of a June 2007 VA examination, is against 
his claim, specifically indicating that the current low back 
disability is not related to his service.  Significantly 
also, there is no objective evidence that the veteran's low 
back disability was manifested prior to August 1996.  
Notably, a March 1997 record also suggests that the veteran's 
then documented low back complaints had their onset in 1996.  
Such a long interval between service and the initial 
postservice clinical manifestation of the disability for 
which service connection is sought (here some 31 years) is, 
of itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  Because the veteran is a layperson, his own 
belief that his low back disability is related to service is 
not competent evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim.  Accordingly, it must be 
denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


